                                                               ____FILED                ____RECEIVED
                                                               ____ENTERED              ____SERVED ON
                                                                             COUNSEL/PARTIES OF RECORD

 1                                                                     JUN 29, 2021
 2
                                                                        CLERK US DISTRICT COURT
 3                                                                        DISTRICT OF NEVADA
                                                                 BY:_________________________DEPUTY
 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-143-RFB-VCF

 9                Plaintiff,                        Preliminary Order of Forfeiture

10          v.

11 MICHAEL MCCREEDY,

12                Defendant.

13         This Court finds Michael McCreedy pled guilty to Counts One, Two, and Four
14 through Seven of a Seven-Count Criminal Indictment charging him in Counts One, Two,

15 Four, and Five with distribution of a controlled substance in violation of 21 U.S.C. §

16 841(a)(1); in Count Six with possession of a controlled substance with intent to distribute in

17 violation of 21 U.S.C. § 841(a)(1); and in Count Seven with felon in possession of a firearm

18 in violation of 18 U.S.C. § 922(g)(1). Criminal Indictment, ECF No. 14; Plea Agreement,

19 ECF No. 62; Change of Plea, ECF No. 63.

20         This Court finds Michael McCreedy agreed to the forfeiture of the property set forth
21 in the Plea Agreement. Plea Agreement, ECF No. 62; Change of Plea, ECF No. 63.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
23 of America has shown the requisite nexus between property set forth in the Plea Agreement

24 and the offenses to which Michael McCreedy pled guilty.

25         The following property (1) any firearm or ammunition involved in or used in any
26 knowing violation of 18 U.S.C. § 922(g)(1), or any violation of any other criminal law of the

27 United States, 21 U.S.C. § 841(a)(1); (2) any firearm or ammunition intended to be used in

28 any offense punishable under the Controlled Substances Act, 21 U.S.C. § 841(a)(1); (3) any
 1   firearm used or intended to be used to facilitate the transportation, sale, receipt, possession,

 2   or concealment of property in violations of 21 U.S.C. § 841(a)(1); and (4) any property used,

 3   or intended to be used, in any manner or part, to commit, or to facilitate the commission of

 4   21 U.S.C. § 841(a)(1) and is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) with 28

 5   U.S.C. § 2461(c); 18 U.S.C. § 924(d)(1), (2)(C), (3)(B) with 28 U.S.C. § 2461(c); 21 U.S.C. §

 6   881(a)(11) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(a)(2):

 7            1. a Walther P22, .22 caliber semi-automatic firearm, bearing serial number

 8                WA113761; and

 9            2. any and all ammunition

10   (all of which constitutes property).

11          This Court finds that the United States of America may amend this order at any time

12   to add subsequently located property or substitute property to the forfeiture order pursuant

13   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

14          This Court finds the United States of America is now entitled to, and should, reduce

15   the aforementioned property to the possession of the United States of America.

16          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

17   DECREED that the United States of America should seize the aforementioned property.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

19   rights, ownership rights, and all rights, titles, and interests of Michael McCreedy in the

20   aforementioned property are forfeited and are vested in the United States of America and

21   shall be safely held by the United States of America until further order of the Court.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

23   of America shall publish for at least thirty (30) consecutive days on the official internet

24   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

25   describe the forfeited property, state the time under the applicable statute when a petition

26   contesting the forfeiture must be filed, and state the name and contact information for the

27   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

28   and 21 U.S.C. § 853(n)(2).
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 2   or entity who claims an interest in the aforementioned property must file a petition for a

 3   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 4   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 5   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

 6   right, title, or interest in the forfeited property and any additional facts supporting the

 7   petitioner’s petition and the relief sought.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 9   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

10   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

11   not sent, no later than sixty (60) days after the first day of the publication on the official

12   internet government forfeiture site, www.forfeiture.gov.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

14   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

15   Attorney’s Office at the following address at the time of filing:

16                  Daniel D. Hollingsworth
                    Assistant United States Attorney
17                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
18

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

20   copies of this Order to all counsel of record.

21                   June 29
            DATED _____________________, 2021.

22

23
                                                    RICHARD F. BOULWARE, II
24                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      3
